


116 HR 7762 IH: Back on Your Feet Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7762
IN THE HOUSE OF REPRESENTATIVES

July 23, 2020
Ms. Torres Small of New Mexico (for herself and Mr. Horsford) introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To provide continued support for workers during the COVID-19 pandemic, and for other purposes.


1.Short titleThis Act may be cited as the Back on Your Feet Act of 2020. 2.Continued assistance to unemployed workers unable to safely return to work (a)Extension of Federal Pandemic Unemployment Compensation (1)In generalSection 2104(e) of the CARES Act (15 U.S.C. 9023(e)) is amended to read as follows: 

(e)Applicability
(1)In generalAn agreement entered into under this section shall apply to weeks of unemployment— (A)beginning after the date on which such agreement is entered into; and
(B)ending on or before January 31, 2021. (2)Transition rule for individuals remaining entitled to regular compensation as of January 31, 2021In the case of any individual who, as of the date specified in paragraph (1)(B), has not yet exhausted all rights to regular compensation under the State law of a State with respect to a benefit year that began before such date, Federal Pandemic Unemployment Compensation shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for regular compensation with respect to such benefit year.
(3)TerminationNotwithstanding any other provision of this subsection, no Federal Pandemic Unemployment Compensation shall be payable for any week beginning after July 31, 2021.. (2)Limitation on application of transition ruleSection 2104(g) of such Act is amended by inserting (except for subsection (e)(2)) after the preceding provisions of this section. 
(3)Disregard of Federal Pandemic Unemployment Compensation for certain purposesSection 2104(h) of such Act is amended to read as follows:  (h)Disregard of Federal Pandemic Unemployment Compensation for purposes of all Federal and federally assisted programsA Federal Pandemic Unemployment Compensation payment shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds..
(b)Extension and benefit phaseout rule for Pandemic Unemployment AssistanceSection 2102(c) of the CARES Act (15 U.S.C. 9021(c)) is amended— (1)in paragraph (1)—
(A)by striking paragraph (2) and inserting paragraphs (2) and (3); and (B)in subparagraph (A)(ii), by striking December 31, 2020 and inserting January 31, 2021; and
(2)by redesignating paragraph (3) as paragraph (4); and (3)by inserting after paragraph (2) the following:

(3)Transition rule for individuals remaining entitled to Pandemic Unemployment Assistance as of January 31, 2021
(A)In generalIn the case of any individual who, as of the date specified in paragraph (1)(A)(ii), is receiving Pandemic Unemployment Assistance but has not yet exhausted all rights to such assistance under this section, Pandemic Unemployment Assistance shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for Pandemic Unemployment Assistance. (B)TerminationNotwithstanding any other provision of this subsection, no Pandemic Unemployment Assistance shall be payable for any week beginning after October 31, 2021..
(c)Extension and benefit phaseout rule for Pandemic Emergency Unemployment CompensationSection 2107(g) of the CARES Act (15 U.S.C. 9025(g)) is amended to read as follows:  (g)Applicability (1)In generalAn agreement entered into under this section shall apply to weeks of unemployment—
(A)beginning after the date on which such agreement is entered into; and (B)ending on or before January 31, 2021.
(2)Transition rule for individuals remaining entitled to Pandemic Emergency Unemployment Compensation as of January 31, 2021In the case of any individual who, as of the date specified in paragraph (1)(A)(ii), is receiving Pandemic Emergency Unemployment Compensation but has not yet exhausted all rights to such assistance under this section, Pandemic Emergency Unemployment Compensation shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for Pandemic Emergency Unemployment Compensation. (3)TerminationNotwithstanding any other provision of this subsection, no Pandemic Emergency Unemployment Compensation shall be payable for any week beginning after April 30, 2021..
3.Back on Your Feet Pay to support return to work
(a)In generalSection 2104(b) of the CARES Act (15 U.S.C. 9023(b)) is amended— (1)by redesignating paragraph (2) as paragraph (3); and
(2)by inserting after paragraph (1) the following:  (2)Back on Your Feet Pay (A)In generalAny agreement under this section shall also provide that the State agency of the State shall make a one-time payment in the amount of $3,600 to each individual who—
(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) for any week beginning after the date of enactment of the Back on Your Feet Act of 2020; and (ii)is no longer so eligible (as determined by the State), as a result of earnings due to commencing employment.A payment made to an individual under this subparagraph shall be made as soon as practicable after the last week for which the individual is so eligible. In no case may an individual receive more than one payment under this subparagraph. 
(B)Period of ineligibilityNotwithstanding any other provision of this section, an individual who receives a payment under subparagraph (A) shall be ineligible for Federal Pandemic Unemployment Compensation for a 6-week period beginning with the first week in which the individual commenced employment as described in such subparagraph. (C)Special rulePayments made pursuant to an agreement under this paragraph shall not be considered to violate the withdrawal requirements of section 303(a)(5) of the Social Security Act (42 U.S.C. 503(a)(5)) or section 3304(a)(4) of the Internal Revenue Code of 1986.
(D)Tax treatment of paymentFederal individual income tax attributable to a payment under subparagraph (A) shall be deducted and withheld from such payment at a rate of 10 percent if an individual receiving such payment makes a request to the State for such deduction and withholding.. (b)Conforming amendmentsSection 2104 of such Act is amended—
(1)by inserting and payments under subsection (b)(2) after Federal Pandemic Unemployment Compensation each place it appears in subsection (d) or (f) of such section; and (2)in subsection (g), by inserting , as such provisions apply with respect to Federal Pandemic Unemployment Compensation, after the preceding provisions of this section.
(c)Applicability of amendmentsThe amendments made by this section shall apply only in the case of States that receive an emergency administration grant under section 903(j) of the Social Security Act. 4.State policies ensuring safe return to work and emergency transfers for unemployment claims processing and benefit administration (a)In generalSection 903 of the Social Security Act (42 U.S.C. 1103) is amended by adding at the end the following:

(j)State policies to ensure safe return to work and emergency transfers for administration
(1)
(A)In addition to any other amounts, the Secretary of Labor shall provide for the making of emergency administration grants to the accounts of the States in the Unemployment Trust Fund, by transfer from amounts reserved for that purpose in the Federal unemployment account, in accordance with succeeding provisions of this subsection.  (B)The amount of an emergency administration grant with respect to a State shall, as determined by the Secretary of Labor, be equal to $2,000,000,000 multiplied by the ratio that the amount certified for the base administrative grant to the State for fiscal year 2020 under section 302(a) bears to the total amount certified for base administrative grants to all States for fiscal year 2020 under such section.
(C)The amount described in subparagraph (B) with respect to a State shall be transferred to the account of such State upon a certification by the Secretary of Labor to the Secretary of the Treasury that the State has provided documentation of policies, regulations, or laws demonstrating that the State will, as a condition of the grant at least through the end of calendar year 2021— (i)provide that if unreasonable health and safety risks are present with respect to an employment position for an individual or any member of the individual’s household, due to employer safety policies or to specific risk factors of the individual or member of the individual’s household (particularly in the case of older, immunocompromised, or disabled individuals), the presence of such risks constitutes good cause—
(I)for the individual to separate from such employment position; and (II)in the case of an individual who is unemployed, for refusing an offer of suitable employment in such employment position (regardless of whether such offer of employment would pay wages that are equal to or greater than the individual’s previous wages); and
(ii)provide that in the case of individuals who have received amounts of unemployment compensation to which they were not entitled, the State shall require such individuals to repay the amounts of unemployment compensation to the State agency, except that the State agency shall waive such repayment if it determines that— (I)the payment of such unemployment compensation was without fault on the part of any such individual; and
(II)such repayment would be contrary to equity and good conscience. (2)Any amount transferred to the account of a State under this subsection may be used by such State only for the administration of its unemployment compensation law, including information technology systems improvements and upgrades that enhance the user experience and timeliness of—
(A)applying for benefits; (B)processing of benefits;
(C)receiving benefits; and (D)implementing future policy changes including flexibility in reprogramming.A State shall conduct user testing of any such improvements and upgrades in advance of full implementation to ensure that they will meet each of the criteria described in this paragraph, including during any potential surges in the number of initial claims. 
(3)A State seeking a grant under this subsection shall submit an application to the Secretary of Labor with such information as the Secretary may require not later than June 30, 2022. The Secretary of Labor shall assist states in meeting the conditions of receiving the grant, including by providing technical assistance and guidance.  (4) (A)Notwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account (as established by section 901 of the Social Security Act) such sums as the Secretary of Labor estimates to be necessary for purposes of making the transfers described in paragraph (1)(C).
(B)There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.. (b)Grants to certain territories for administration of Pandemic Unemployment Assistance and Federal Pandemic Unemployment Compensation (1)In generalThe Secretary of Labor shall make an emergency grant to each of the territories specified in paragraph (2), in an amount to be allocated proportionately based on population, for the administration of Pandemic Unemployment Assistance and Federal Pandemic Unemployment Compensation in such territory.
(2)Eligible territoriesThe Territories specified in this paragraph are Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau. (3)ApplicationA territory seeking a grant under this subsection shall submit an application to the Secretary of Labor with such information as the Secretary may require not later than June 30, 2022. The Secretary of Labor shall assist territories in meeting the conditions of receiving the grant, including by providing technical assistance and guidance. An application submitted by a territory for a grant under this subsection shall include documentation of policies, regulations, or laws demonstrating that the territory will, as a condition of the grant at least through the end of calendar year 2021, satisfy the requirements of clauses (i) and (ii) of section 903(j)(1)(C) of the Social Security Act.
(4)FundingThere are appropriated from the general fund of the Treasury, out of any money in the Treasury not otherwise appropriated, $3,000,000 for grants under this subsection, to remain available until expended. 5.Waiver authority for certain overpayments of Pandemic Unemployment AssistanceSection 2102(d) of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following:

(4)Waiver authorityIn the case of individuals who have received amounts of Pandemic Unemployment Assistance to which they were not entitled, the State shall require such individuals to repay the amounts of such Pandemic Unemployment Assistance to the State agency, except that the State agency shall waive such repayment if it determines that— (A)the payment of such Pandemic Unemployment Assistance was without fault on the part of any such individual; and
(B)such repayment would be contrary to equity and good conscience.. 6.State reporting on claims backlogs (a)In generalSection 2104 of the CARES Act (15 U.S.C. 9023) is amended by adding at the end the following:

(j)State accountability relating to claims backlogsAs a condition of any agreement under this section, the following rules shall apply: (1)Claims reporting (A)In generalEach State participating in such an agreement shall submit to the Secretary of Labor on a weekly basis a report on the status in the State of any backlog of the processing of unemployment claims, including claims for regular compensation, extended compensation, Pandemic Unemployment Assistance, and Pandemic Emergency Unemployment Compensation. Such report shall include a description, with respect to the previous week, of each of the following:
(i)The number of initial claims still in process, disaggregated by the number of such claims still pending— (I)because of nonmonetary determinations;
(II)because of monetary determinations; (III)because of suspected fraud; and
(IV)for any other reason. (ii)The number of initial claims denied.
(iii)The number of individuals with respect to whom a continued claim was paid. (iv)The number of individuals with respect to whom a continued claim is still in process, disaggregated by the number of such claims still pending—
(I)because of nonmonetary determinations; (II)because of monetary determinations;
(III)because of suspected fraud; and (IV)for any other reason.
(v)The number of individuals with respect to whom a continued claims was denied. (B)Report to CongressUpon receipt of a report described in subparagraph (A), the Secretary of Labor shall publish such report on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.
(2)Corrective action plans
(A)In generalNot later than 90 days after the date of enactment of this subsection and at least every 90 days thereafter, each State participating in such an agreement shall submit to the Secretary of Labor a corrective action plan that includes a description of the actions the State has taken and intends to take to address any backlog of the processing of unemployment claims described in paragraph (1)(A).  (B)Technical assistanceThe Secretary of Labor shall make technical assistance available to States to the extent feasible to enable States to develop and implement corrective action plans in accordance with this paragraph. If the Secretary of Labor determines at any time that a State has failed to take reasonable actions under a corrective action plan to address a claims backlog, the State shall collaborate with the Secretary to develop a subsequent corrective action plan to achieve clearly defined, targeted outcomes. 
(C)Report to CongressUpon receipt of a corrective action plan described in subparagraph (A), the Secretary of Labor shall publish such plan on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act.

